Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments file September 29th 2021 has been entered. Claims 1-20 are currently pending and have been examined. Claims 2 and 12 have been canceled. The previous 102 rejections has been updated to be 103 rejections due to applicant’s amendments. For the reason(s) see forth below, applicant’s arguments have not been found persuasive. This action is Final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Regarding claim 1, Wolfe teaches
a vacuum cleaner having a main body (vacuum cleaner 10’, figure 4); 
a motor-battery assembly (para 0015-16, discloses that battery pack 16 can be wrapped about or attached to motor 14 allow for easy separation) configured to removably couple to the main body of the vacuum cleaner comprising: 
a motor-battery housing (motor housing 22, figures 5; para 0015-0016) defining one or more cavities;
a suction motor (motor 14, figure 5) configured to be fluidly coupled to a debris compartment (dust housing and tank 40,63 para 0017-0018) of a vacuum cleaner for generating air flow through the vacuum cleaner for entraining debris, the motor-battery assembly suction motor at least partially disposed within at least one of the one or more cavities (see figures 4-6);
 one or more batteries at least partially disposed within at least one of the one or more cavities (battery pack 16, figures 5 and 6); and 
a motor/battery controller (motor actuating switch 58 and charger, figure 5; para. 0016, 0017, 022) at least partially disposed within at least one of the one or more cavities (in combination with other components), the motor/battery controller (para. 0021, 0022); and 
Wolfe teaches a conventional recharge socket (recharge socket 58, figure 2; para 0022) for a vacuum cleaner which allows a user to recharge a vacuum cleaner by plugging in a charging cable to electrically charge a vacuum cleaner.
However, Wolfe fails to explicitly disclose an alternating current (AC) powered suction motor assembly configured to removably couple to the main body of the vacuum cleaner, the AC powered suction motor assembly comprising: one or more AC powered suction motors at least partially disposed within an AC motor housing.
However, Leung teaches an AC powered suction motor assembly can be used within vacuum cleaners. (col 2 lines 9-14; col 2 lines 30-38)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the motor to be AC powered, this modification would increase the effective vacuum inside the device (col 2 lines 30-38 summarized). 
Regarding claim 3, Wolfe teaches wherein the motor-battery assembly suction motor is removably coupled to the motor- battery assembly (para. 0015, 0016, 0018 0020 discloses the battery pack is removable, and further discloses the batteries are held together by elements 22 and 24. Furthermore in figure 5, the housing (12) is separable allowing the motor and batteries to be removed.).
(motor actuating switch 58, figure 5, and para.  0022) configured to control power provided to the motor-battery suction motor and a separate battery controller (charger, para. 0022) configured to regulate charging and/or discharging of the one or more batteries.
Regarding claim 8, modified Wolfe teaches all of the elements stated in claim 1, but does not explicitly teach the suction motor controller (motor actuating switch 58, figure 5) is removably coupled to at least one of the one or more cavities.
However, it is very common in the art for controllers to be removable.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the controller to be removable, since separating parts that were once integral involves only routine skill in the art. (see MPEP 2144.04 Vc). Please note that in the instant application, paragraph 0122, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 10, Wolfe teaches wherein the motor-battery assembly (vacuum cleaner 10, figure 4) further comprises at least one filter (filter cartridge, para 022).
Regarding claim 11, Wolfe teaches wherein the at least one filter (filter cartridge, para 022) is at least partially disposed within at least one of the one or more cavities.
Regarding claim 13, Wolfe teaches all the same elements that were addressed in claim 1, and additionally teaches housing being configured to removably couple to a (battery cells 18, figure 6) disposed at least partially within the housing and extending around a perimeter of the suction motor (motor 14, figure 6).
	Regarding claim 14, Wolfe teaches wherein the plurality of batteries (battery cells 18, figure 6) are separated from immediately adjacent batteries by a separation distance measuring less than a battery width of a corresponding one of the plurality of batteries (figure 6).
	Regarding claim 15, Wolfe teaches plurality of batteries are separated from a first immediately adjacent battery by a first separation distance and from a second immediately adjacent battery by a second separation distance, the second separation distance measuring greater than the first separation distance (see annotated figure 6)

    PNG
    media_image1.png
    701
    599
    media_image1.png
    Greyscale

Examiner Annotated Figure 6
	 
(see annotated figure 6).
	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe JR. (US20130086770A1),hereinafter referred to as Wolfe in view of Leung (US6260235B1 and Ham et al. (US20160213218A1), hereinafter referred to as Ham.
Regarding claim 9, Wolfe teaches all of the elements stated above in claim 1.
	However, fails to explicitly teach wherein the motor/battery controller includes a signal controller configured to control power provided to the motor-battery assembly suction motor and to regulate charging and/or discharging of the one or more batteries.
	Ham teaches motor/battery controller (controller 150, figure 3) includes a signal controller (charging switch 176, figure 3 para. 0057) configured to control power provided to the suction motor and to regulate charging and/or discharging of the one or more batteries.
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the controller of Wolfe to include a signal controller as taught by Ham. This would allow the device to be able to regulate its power more efficiently. 
Regarding claim 17, Wolfe teaches all of the elements stated above in claim 13. 

Ham teaches wherein the motor/battery controller includes a variable switch (current detection unit 172, figure 3, and para. 0056) configured to adjust an amount of suction generated by the suction motor (para. 0054). Ham teaches wherein the motor/battery controller includes a signal controller (charging switch 176, figure 3 and para. 0057) configured to control power provided to the suction motor and to regulate charging and/or discharging of the one or more batteries.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the controller of Wolfe to include a variable and signal controller as taught by Ham. This would allow the device to be able to regulate its power more efficiently. 
Claim(s) 1,5-7, 9-11,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (US20160213218) in view of Leung (US6260235B1).
Regarding claim 1, Ham teaches 
a vacuum cleaner (vacuum cleaner 1, figure 1) having a main body (first body 101, figure 2); 
(para 0033) configured to removably couple to the main body of the vacuum cleaner, the motor-battery assembly  comprising: 
a motor-battery housing (second body 103, figure 2) defining one or more cavities;
a motor-battery assembly suction motor (suction motor 160, figure 3, para. 0022) configured to be fluidly coupled to a debris compartment (dust container 110, figure 2) of a vacuum cleaner for generating air flow through the vacuum cleaner for entraining debris, the motor-battery assembly suction motor at least partially disposed within at least one of the one or more cavities (suction motor 160, para. 0023, 0031);
 one or more batteries at least partially disposed within at least one of the one or more cavities (battery unit 120, figure 2, para. 0027) and 
a motor/battery controller (controller 150, figure 3; para. 0054) at least partially disposed within at least one of the one or more cavities, the motor/battery controller configured to control power provided to the motor-battery assembly suction motor and to regulate charging and/or discharging of the one or more batteries (para. 0057),and housing and an electrical cord with an electrical plug configured to be electrically coupled to an electrical outlet (para. 0029).
However, Ham fails to explicitly teach AC powered suction motor assembly including one or more AC powered suction motors.
(col 2 lines 9-14; col 2 lines 30-38)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the motor to be AC powered, this modification would increase the effective vacuum inside the device (col 2 lines 30-38 summarized).
Regarding claim 5, modified Ham teaches wherein the motor/battery controller includes a suction motor controller (controller 150, figure 3) configured to control power provided to the motor-battery assembly suction motor and a separate battery controller (charging switch 176, figure 3) configured to regulate charging and/or discharging of the one or more batteries.
	Regarding claim 6, modified Ham teaches wherein the suction motor controller (controller 150, figure 2 and figure 3) is permanently disposed (interpreting as installed) within at least one of the one or more cavities (para 0031 and 0054)
	Regarding claim 7, modified Ham teaches wherein the suction motor controller (controller 150, figure 2 and figure 3) is permanently disposed (interpreting as installed) within at least one of the one or more cavities (para. 0031 and 0054).
	Regarding claim 9, modified Ham teaches motor/battery controller (controller 150, figure 3) includes a signal controller (charging switch 176, figure 3) configured to (para. 0054, 0055) and to regulate charging and/or discharging of the one or more batteries (para. 0057).
	Regarding claim 10, modified Ham teaches wherein the motor-battery assembly (cleaner body 10, figure 1) further comprises at least one filter (para. 0025).
	Regarding claim 11, modified Ham teaches wherein the at least one filter is at least partially disposed within at least one of the one or more cavities (para. 0025).
	Regarding claim 18, Ham teaches a surface cleaning head (suction unit 21, figure 1, para. 0023);
a dust cup (dust container 110, figure 1, para. 0025) fluidly coupled to the surface cleaning head; and
a motor-battery assembly (cleaner body 10, figure 2) comprising: 
a housing (first body 101 and second 103, figure 2) defining one or more cavities; 
a suction motor (suction motor 160, figure 2) configured to be fluidly coupled to the dust cup of a vacuum cleaner for generating air flow through the vacuum cleaner for entraining debris, the suction motor at a least partially disposed in at least one of the one or more cavities(suction motor 160, para. 0023, 0031);
one or more batteries (battery 121, figure 2 , para. 0027) at least partially disposed within at least one of the one or more cavities; and 
a motor/battery controller (controller 150, figure 3 , para. 0054,0056) at least partially disposed within at least one of the one or more cavities, the motor/battery 
Regarding claim 19, Ham teaches wherein the motor/battery controller includes a variable switch (current detection unit 172, figure 3, and para. 0056) configured to adjust an amount of suction generated by the suction motor (para. 0054).
Regarding claim 20, Ham teaches wherein the motor/battery controller includes a signal controller (charging switch 176, figure 3 and para. 0057) configured to control power provided to the suction motor and to regulate charging and/or discharging of the one or more batteries
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ham (US20160213218) in view of Leung (US6260235B1) and Capron-Tee (US20080086833A1).
Regarding claim 4, Ham teaches all of the elements stated in claim 1, but does not teach explicitly wherein the suction motor (suction motor 160, discloses in para. 0031 that suction motor may be installed) is permanently coupled to the motor- battery assembly.
Carpon-Tee teaches the suction motor (motor 22, figure 3) is permanently coupled to the motor- battery assembly (abstract).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the motor to be permantely .
Response to Arguments
Applicant's arguments filed September 29th 2021 have been fully considered but they are not persuasive. 
On pages 6-10, applicant argues that the prior art fails to disclose a motor-battery assembly that is removably couple to the main body of the vacuum cleaner, the suction motor at least partially disposed within one of the one or more cavties, and AC powered suction motor assembly removably couple to the main body.
Examiner respectfully disagrees, Wolfe discloses a vacuum cleaner where the motor and battery pack can be wrapped together or attached together. Additionally, Ham also discloses a vacuum cleaner where the motor and battery are placed in or near same spot which forms motor-battery assembly. Leung teaches an AC powered suction motor assembly can be used within vacuum cleaners. Furthermore, separating parts that were once integral involves only routine skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723    

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723